DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 05 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.

ELECTION/RESTRICTIONS
Restriction to one of the following inventions is required under 35 U.S.C. § 121:
Invention I – Claims 1-5, drawn to a method for detecting a radar target, classified in G01S 13/5246.
Invention II – Claims 6-21, drawn to another method and corresponding system for detecting a target, classified in G01S 7/414.
The inventions are independent or distinct, each from the other because Inventions I and II are directed to related inventions.  The related inventions are distinct if (See MPEP § 806.05(j)): 
the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; 
the inventions do not overlap in scope, i.e., are mutually exclusive; and 
the inventions as claimed are not obvious variants.  
In the instant case, the inventions as claimed have a materially different functionality, as Invention I requires “computing a signal transformation matrix…”, not required by Invention II.  Furthermore, Invention II requires “applying the vector of filter weights to samples of the received radar signal at a test cell…”, not required by Invention I.  Further still, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate Classification, as discussed above; and
Different field of search, as evidenced by the materially different functionality discussed above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103 or pre-AIA  35 U.S.C. § 103(a) of the other invention.
During a telephone conversation with Applicant’s Representative David Franklin on 12 March 2021, a provisional election was made without traverse to prosecute Invention I, claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  

Following the 2019 Revised Patent Subject Matter Eligibility Guidance (84 Fed. Reg. 50-57 and MPEP § 2106, hereinafter 2019 Guidance), the claim(s) appear to recite at least one abstract idea, as explained in the Step 2A, Prong I analysis below.  Furthermore, the judicial exception(s) does/do not appear to be integrated into a practical application as explained in the Step 2A, Prong II analysis below.  Further still, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) as explained in the Step 2B analysis below.

STEP 2A, PRONG I:
Step 2A, prong I, of the 2019 Guidance, first looks to whether the claimed invention recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activities such as a fundamental economic practice, or mental processes). 
Re claim 1, Applicant recites the following limitations: 

    PNG
    media_image1.png
    758
    721
    media_image1.png
    Greyscale














These steps are directed to a mathematical concept, such as determining a mathematical relationship or performing a mathematical calculation.  The 2019 Guidance expressly recognizes such mathematical relationships and calculations as constituting patent-ineligible abstract ideas.  Accordingly, these limitations can reasonably be characterized as reciting a patent-ineligible abstract idea.

STEP 2A, PRONG II:
Step 2A, prong II, of the 2019 Guidance, next analyzes whether the claimed invention recites additional elements that individually or in combination integrate the 2019 Guidance identifies various considerations indicative of whether an additional element or combination of elements integrate the judicial exception into a practical application, such as an additional element reflecting an improvement in the functioning of a computer or an improvement to other technology or technical field.
Re claim 1, in addition to reciting the above-noted abstract ideas, the judicial exception recited in the claim is not integrated into a practical application because the additional elements recited, namely a method for detecting a radar target, fail to integrate the judicial exception into a practical application, as such elements only link the use of the judicial exception to a particular technological environment, i.e., radar, in a general manner.  Furthermore, nothing in the claim reasonably indicates that anything other than a generic computer needs to be used to carry out the abstract idea.  

STEP 2B:
Step 2B of the 2019 Guidance, next analyzes whether the claimed invention adds any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  
Re claim 1, the only additional limitation(s) recited is/are a method for detecting a radar target.  Again, these elements only generally links the judicial exception to a particular technological field.  Furthermore, these additional elements do not, as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  


Re claims 2-4, Applicant recites additional limitations that do not cure the deficiencies noted above with regard to claim 1, from which they depend, as they merely add further mathematical processing steps.  Accordingly, they are rejected for at least the same reasons cited above.

Re claim 5, Applicant recites additional limitations that do not cure the deficiencies noted above with regard to claim 1, from which it depends, as they only generally link the judicial exception to a particular technological field (i.e., computer readable medium).  Accordingly, claim 5 is rejected for at least the same reasons discussed above.
CLAIM REJECTIONS - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the Specification does not reasonably provide enablement for the full scope of the claimed invention.  

Re claim 1, the Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with the claim.  Specifically, while most of the claim does appear to be enabled by the Specification, Applicant’s general recitation of “determining a threshold value…” and “computing a reference power…” does not appear to be so.  More specifically, the Applicant discloses a very specific, mathematical algorithm for executing these functions (see claim 3).  However, claim 1 merely recites a genus of such calculations.  Because of the enormous breadth of mathematical algorithms such as the one disclosed by the Applicant, and the criticality 

Re claims 2 and 4-5, Applicant recites limitations that fail to cure the deficiencies discussed above with regard to claim 1.  Accordingly, claims 2 and 4-5 are rejected for at least the reasons set forth above with regard to claim 1.

Allowable Subject Matter
	Re claims 1-5, Applicant’s claimed invention does not appear to be disclosed, taught, or otherwise rendered obvious by any combination of prior art references.  While claims 1-5 remain rejected respectively under § 101 and § 112(a), the closest prior art is noted below.
CONCLUSION
The Examiner would like to make Applicant aware of prior art references, not relied upon in this action, but pertinent to Applicant’s disclosure.  They are as follows:
US 9,746,549, Parker – Constant false alarm rate (CFAR) circuitry for adaptive target detection of radar systems
US 2014/0241639, Gonzalez – CFAR reduction system
US 2015/0109165, Holder – CFAR control parameter generation using orthogonal space projections
KR-101546421-B1, Kim Hak Soo – Adaptive CFAR processing
CN-104502899-B, n/a – Adaptive CFAR object detection system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is (571)272-2215.  The Examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published https://ppair-my.uspto.gov/pair/PrivatePair. 


V/R, 


/TMH3/Examiner, Art Unit 3648

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648